JSTo opinion. Carswell, Acting P. J., Johnston, Adel and Sneed, JJ., concur; Wenzel, J., dissents and votes to reverse the order and to annul the determination of the board, with the following memorandum: The respondents’ proof failed to meet even one of the classic requirements in that it failed to show: (1) That the land in question cannot yield a reasonable return if used only for a purpose allowed in that zone; (2) that the plight of the owner is due to unique circumstances; and (3) that the use sought will not alter the essential character of the neighborhood. (Matter of Otto v. Steinhilber, 282 N. Y. 71, 76.)